Citation Nr: 1747726	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to status as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to April 1992, with additional service in the Army National Guard of Mississippi. He died in June 2012. The Appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). In February 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

In her December 2013 substantive appeal (VA Form 9), it appears that the Appellant may have wished to appeal a January 2012 decision related to funeral and burial costs. Unfortunately, a notice of disagreement (NOD) with the funeral and burial cost decision was not received within the one year time frame necessary for appeal. Accordingly, it is not before the Board.

The Board notes that a December 2012 rating decision granted entitlement to VA Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318. However, that decision did not address the Appellant's standing as a surviving spouse for VA purposes. Accordingly, the Board will proceed with adjudication.


FINDINGS OF FACT

1. The Veteran was discharged from active duty service in April 1992.

2. The Appellant and the Veteran married in April 2012; they had no children together and did not cohabitate until they were legally married.

3. The Veteran died in June 2012.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse for purposes of establishing eligibility for VA death benefits are not met. 38 U.S.C.A. §§ 101, 103, 1102, 1301, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA is not applicable to this claim because resolution of the issue on appeal turns on statutory interpretation, rather than the evidence. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

II. Legal Criteria

A surviving spouse of a Veteran may be eligible for VA death benefits if specific requirements for entitlement to such benefits are met. As a basic threshold requirement, the Appellant must be the Veteran's "surviving spouse" as defined in 38 C.F.R. § 3.50.

A "surviving spouse" is defined generally as a person who was the spouse of the Veteran at the time of the Veteran's death; who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (with some exceptions that are inapplicable here); and, who has not remarried or, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Where an attempted marriage of a claimant to the Veteran is invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 38 C.F.R. § 3.52.

Under 38 C.F.R. § 3.54(a), death pension may be paid to a surviving spouse who was married to the Veteran after his separation from service and if they were married (1) for one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage or was born to them before the marriage, or (3) prior to January 1, 2001 for Persian Gulf War veterans. 

Under 38 C.F.R. § 3.54(b) and (c), a surviving spouse may qualify for VA death compensation and DIC benefits purposes if she married the Veteran after his separation from service and they were married (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated, or, (2) for one year or more, or, (3) for any period of time if a child was born of the marriage or before the marriage.

III. Factual Background

The facts of this case are not in material dispute. The Veteran was discharged from active duty service in April 1992. The Appellant and the Veteran were married in April 2012 and the Veteran died in June 2012. They had no children together. In February 2017, the Appellant testified that although she took care of the Veteran, she did not live with him prior to their marriage. She also stated that she believed she did not meet the requirements for a common law marriage in Mississippi due to not cohabitating together.

IV. Analysis

Here, although the Appellant appears to meet the basic definition of a surviving spouse under 38 C.F.R. § 3.50, the more exacting criteria for entitlement to surviving spouse status for purposes of establishing entitlement to VA death benefits under 38 C.F.R. § 3.54 are not met.

The Veteran and the Appellant were married in April 2012, which is well past January 1, 2001 and beyond 15 years from the Veteran's separation from service in April 1992. They were not married for at least one year, and they did not have children together. Consequently, the Appellant is not entitled to receive VA death benefits.

As discussed during the February 2017 Board hearing, the Board has considered whether the Veteran and the Appellant had a common law marriage prior to April 2012. Common law marriage is not recognized by the State of Mississippi after April 5, 1956 (see Miss. Code Ann. § 93-1-15); therefore, certain requirements must be fulfilled pursuant to 38 C.F.R. § 3.52. Here, the Appellant has never argued that she believed herself to actually be married under the law prior to April 2012; if anything, her testimony acknowledging that she did not meet supposed requirements for common law marriage affirmatively demonstrate that she did not believe herself to be married to the Veteran prior to April 2012. Accordingly, the evidence remains undisputed that the Appellant and the Veteran were married in April 2012.

The Board is sympathetic to the Appellant's claim, but is obligated to apply the relevant laws and regulations. The Board is grateful to the Veteran for his honorable service and regrets that a more favorable decision could not be reached.


ORDER

Entitlement to status as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


